 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 45 
274 
Pacific Northwest Regional
 Council of Carpenters 
and
 Brand Energy Services, LLC 
and
 Laborers 
International Union.  
Case 19ŒCDŒ499 
June 11, 2010 
DECISION AND ORDER QUASHING 
NOTICE OF HEARING 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER 
AND PEARCE This is a jurisdictional dispute proceeding under Sec-
tion 10(k) of the National Labor Relations Act (the Act).  

Brand Energy Services, LLC (the Employer or Brand), 
filed a charge on March 2, 2009, alleging that the Pacific 
Northwest Regional Council of Carpenters (Regional 
Carpenters) violated Section 8(b)(4)(D) of the Act by 
engaging in proscribed activity with an object of forcing 

the Employer to assign certain work to employees it 
represents rather than to 
employees represented by La-
borers International Union (LIUNA).  A hearing was 

held on May 4Œ5, 2009, before Hearing Officer Clinton 
Newman.
1  Thereafter, LIUNA, Regional Carpenters and 
Brand filed briefs, the Building and Construction Trades 

Department (BCTD) and the North American Contrac-
tors Association (NACA) filed a brief as amici curiae in 
support of LIUNA, and Regional Carpenters filed an 

answering brief.2 The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board affirms the hearing officer™s rulings, find-
ing them free from prejudicial error.  On the entire re-
cord, we make the following findings. 
I. JURISDICTION
 The parties stipulated that the Employer is a Delaware 
corporation engaged as a contractor in the construction 
industry in the business of building scaffolding.  The 
Employer has a facility in Longview, Washington, from 

which it has purchased and received more than $50,000 
in goods and services from out-of-state sources during 
the 12-month period prior to the hearing.  The parties 

also stipulated that, during
 the same period, the Em-
ployer provided services to 
customers located outside the 
state of Washington exceeding 
$50,000 in value.  The 
parties further stipulated, and 
we find, that the Employer 
is engaged in commerce with
in the meaning of Section 
2(6) and (7) of the Act and that Regional Carpenters and 

                                                          
 1 Prior to the hearing, LIUNA 
filed two motions, both of which 
sought to dismiss the unfair labor practice charge and quash the notice 
of hearing. The Regional Director summarily denied each motion. 
2 The amici curiae™s motion for leave to
 file brief is hereby granted.  
Additionally, Regional Carpenters™ mo
tion to correct transcript is 
granted.  
LIUNA are labor organizations within the meaning of 
Section 2(5) of the Act. 
II. THE DISPUTE
 A. Background  
This case concerns a dispute over certain scaffold-
tending work at the REC Silicon Plant expansion project 
(REC Project) in Moses Lake, Washington.  Fluor Con-

structors International, Inc. (Fluor) is the general contrac-
tor on the REC Project.  Fluor is signatory to the Na-
tional Construction Agreement (NCA), a project labor 

agreement between the NACA and the BCTD that is 
available for application to jobsites on a project-by-
project basis.   
The NCA provides that the employer will subcontract 
work on the particular project 
only to firms that are party 
to the NCA.  It also provides
 that any contractor or sub-
contractor working on the project shall become signatory 
to the NCA and perform all work under its terms.  The 

NCA includes a provision on jurisdictional disputes.  
Article 15, ﬁCraft Jurisdiction,ﬂ states: 
 All signatory Employers to th
is project agree to assign 
work and be bound to the terms and conditions of the 
Plan for Settlement of Jurisdictional Disputes in the 

Construction Industry.  All jurisdictional disputes be-
tween or among the parties to this agreement will be 
settled in accordance with the procedural rules and 

regulations of the Plan.  
  Fluor applied for and was granted approval by the BCTD in 

2006 to use the NCA on the REC Project.   
LIUNA also is signatory to the NCA.  Regional Car-
penters is not a signatory, but its parent, the United 
Brotherhood of Carpenters (UBC), is signatory to the 
NCA.  According to its bylaws, Regional Carpenters was 

formed through the affiliation of UBC locals in the states 
of Washington, Oregon, Idaho, Montana, and Wyoming.  
The parties stipulated that Regional Carpenters is ﬁan 

intermediate body under the Labor Management Report-
ing and Disclosure Act.ﬂ
3   In 2008, Brand entered into
 a collective-bargaining 
agreement with Regional Carpenters covering the States 
of Washington and Oregon as well as northern Idaho.  
The agreement, entitled, 
ﬁScaffolding and Shoring 
                                                          
 3 Under the United Brotherhood of 
Carpenter™s organizational struc-
ture, which was reconfigured in 1
996, virtually all representational 
functions are performed by regional councils rather than local unions.  

Local unions can employ only clerical
 employees.  All representatives 
and organizers are employees of regional councils.  Regional Carpen-
ters bylaws and trade rules, sec. 3; see also 
Harrington v. Chao
, 280 
F.3d 50, 53Œ54 (1st Cir. 2002), on remand 286 F. Supp.2d 80 (D. Mass. 
2003), revd. 372 F.3d 52 (1st Cir. 2004).  
 CARPENTERS PACIFIC NORTH
WEST REGIONAL COUNCIL 
(BRAND ENERGY SERVICES
) 275
Agreement,ﬂ required that Brand exclusively use em-
ployees represented by Regional Carpenters for building 
scaffolding.  The Scaffold
ing and Shoring Agreement™s 
jurisdictional dispute provision stated as follows: 
 Jurisdictional disputes that cannot be resolved at the lo-

cal level shall be referred to the International Unions 

involved for a determination.  Any determination made 
pursuant to this provision shall be final and binding on 
the disputing unions and the involved Employer on the 

relevant project only.   
 Unlike the NCA, the Scaffolding and Shoring Agreement 
did not incorporate the plan for settlement of jurisdictional 
disputes in the construction industry (the Plan).  It did, how-

ever, contain the following ﬁinferiority clauseﬂ:  
 In the event the Employer enters into project labor 

agreements or site agreements subsequent to the date of 
execution of this Agreement, the provisions of which 
conflict with the terms of this Agreement, the terms of 

the applicable project labor agreement or site agree-
ment shall take precedence over this Agreement.  
  Regional Carpenters is also party to an arrangement 
that allows its represented employees to work on con-
struction projects covered by BCTD agreements even 

though its parent union, the UBC, had disaffiliated from 
the BCTD.  On July 26, 2007, Regional Carpenters 
signed a document entitled ﬁParticipation Agreement 

between the Building and Construction Trades Depart-
ment, AFLŒCIO, Washington State Building & Con-
struction Trades Council, 
AFLŒCIO, and Pacific North-
west Regional Council of Carpenters.ﬂ  The participation 
agreement stated that it constituted ﬁan application by the 
Local Union, for a Department Participation Charter for 
the purposes of affiliating with the Washington State 
Building & Construction Trades Council, AFLŒCIO.ﬂ
4  The participation agreement 
included the following pro-
vision concerning jurisdictional disputes: 
 The traditional jurisdictional dispute resolution proce-

dures under the Department™s Constitution shall apply 
to jurisdictional disputes among and between the affili-

ates of the Department, their affiliated subordinate bod-
ies and the Local Union and its subordinate bodies.  
                                                            
 4 The Agreement incor
porated the Participation Charter that the 
BCTD simultaneously granted to Regional Carpenters.  The Charter 
authorized ﬁthe above-named local un
ionﬂ to affiliate with the Wash-
ington State Building & Construction Trades Council, AFLŒCIO.  At 
the hearing, the parties used the term
 ﬁSolidarity Charterﬂ to refer to 
both the Participation Agreement 
and the Participation Charter. 
The jurisdictional dispute resolution procedure provided 
under article X of the BCTD™s constitution is the Plan. 
B. Instant Dispute 
Fluor awarded the scaffolding work on phase 4.0 of 
the project to Brand.  Brand began work on phase 4.0 in 
2008, using employees represented by Regional Carpen-
ters.5  On February 24, 2009,
6 Regional Carpenters™ rep-
resentative, Doug Tweedy, sent a letter to Brand™s attor-
ney, Steven Atkinson.  The letter stated that ﬁthe Labor-
ers Union [is] demanding that Brand assign certain Car-

penters work to the Laborersﬂ at the REC Project and 
that ﬁif Brand attempts to reassign any work performed 
by Carpenters, we will strike and picket your client™s 
projects to protect our work.ﬂ  On March 2, Brand filed 
the instant unfair labor practice charge. 
On about March 9, LIUNA filed a challenge with the 
plan concerning Brand™s assignment of the work to em-
ployees represented by Regional Carpenters.  On March 

11, Brand signed a letter of assent covering Phase 4.0 
subcontracting work on the REC Project, thereby binding 
itself to the NCA.
7  Brand signed the letter of assent be-
cause Fluor instructed it to do so, according to Nigel Ly-
ons, Brand™s northwest division general manager.  
Arbitrator Pierson conducted a hearing on LIUNA™s 
challenge under the Plan on March 20.  In his March 23 
decision, the arbitrator awarded the work to employees 
represented by LIUNA, finding that Regional Carpenters 

was bound to the Plan by virtue of the UBC™s ratification 
of the NCA, and further finding that, pursuant to the 
practice in the industry, Brand™s assignment of the work 

to employees represented by Regional Carpenters was 
improper and that the work should be assigned to em-
ployees represented by LIUNA.  
On April 14, LIUNA submitted a request to the NCA 
Joint Labor Management Administrative Committee 

(JAC)
8 to interpret certain language in the NCA regard-
ing the meaning of the provision that ﬁlocal unionsﬂ were 
bound to the terms of the NCA.  The NCA empowers the 

JAC ﬁto resolve any dispute over the intent of this 
                                                          
 5 A company called Brand Scaffold
 Rental and Erection, headquar-
tered in California, performed the sc
affolding work in the prior expan-
sion phase, phase 3.0, also using 
employees represented by Regional 
Carpenters.  Brand Scaffold Rental 
and Erection then decided to ﬁopen 
an operation in Longview, Washington, and move into the state of 
Washington as Brand Energy Serv
ices,ﬂ according to Nigel Lyons, 
Brand™s northwest division general ma
nager. The precise legal relation-
ship between Brand Energy Services
 and Brand Scaffold Rental and 
Erection was not established in the record. 
6 All subsequent dates are in 
2009, unless otherwise indicated. 
7 The parties stipulated that Brand was bound to the NCA.  Previ-
ously, on May 22, 2007, Brand Scaffold
 Rental and Erection had signed 
a letter of assent covering Phase 3.0 of the Project.   
8 The JAC is composed of representatives of six national construc-
tion contractors and six 
construction unions.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 276 
agreement.ﬂ
9  In response to LIUNA™s request, the JAC 
issued a written interpretation on April 23, unanimously 
finding: 
 [O]nce the NCA is approved by the [BCTD] for a spe-

cific project, the Agreement binds not only the signa-
tory International Union(s) and their respective local 

unions but also any and all other subordinate or inter-
mediate bodies/organizations of the signatory Interna-
tional Union(s) regardless of the nomenclature used by 

said International Union(s).   
 The JAC panel that rendered this interpretation was com-
posed of an equal number of employer and union represen-
tatives and did not include any of the parties to the case. 
C. Work in Dispute 
The parties stipulated that th
e work in dispute consists 
of ﬁscaffold tending, stocking, and tending carpenters in 

the erection of scaffolding ex
ceeding 14 feet in height at 
the REC Moses Lake Expansion Project, Moses Lake, 
Washington.ﬂ 
D. Contentions of the Parties 
LIUNA contendsŠalong with amici BCTD and 
NACAŠthat the notice of hearing should be quashed 

because the parties are bou
nd by the plan, an agreed-
upon method for voluntary adjustment of the dispute.  
LIUNA and the amici further contend that Brand is not 

subject to two competing jurisdictional dispute proce-
dures, because the NCA™s ﬁsupremacy clauseﬂ and the 
Scaffolding and Shoring Ag
reement™s ﬁinferiority 
clauseﬂ establish that the NCA takes precedence over the 
Scaffolding and Shoring Agreement.  LIUNA addition-
ally contends that Regional Carpenters is bound to the 
plan because it agreed to th
e participation agreement and 
because the Scaffolding and 
Shoring Agreement provides 
an ﬁinferiority clauseﬂ 
in favor of the NCA. 
Regional Carpenters urges the Board not to quash the 
notice of hearing, contending that: (1) the plain language 

of the NCA binds only the UBC and the ﬁlocal affili-
ates,ﬂ and thus not Regional Carpenters; (2) the plain 
language of the Participation Agreement binds only ﬁlo-

cal unionsﬂ; (3) Brand is bound to competing dispute 
mechanisms because it is sign
atory to both the Scaffold-
ing and Shoring Agreement and the NCA; (4) there was 

no ﬁactual adjustmentﬂ of the 
dispute; and (5) the arbitra-
tion award is not entitled to weight under Board law. 
In agreement with Regional Carpenters, Brand con-
tends that Regional Carpenters is not bound to the NCA 
or to the plan and that Brand faces two potentially com-
peting dispute mechanisms.   

                                                          
 9 NCA, sec. 4Œ3. 
E. Applicability of the Statute 
Before the Board may proceed with determining a dis-
pute pursuant to Section 10(k) of the Act, there must be 
reasonable cause to believe that Section 8(b)(4)(D) has 

been violated.  This standard 
requires finding that there is 
reasonable cause to believe that: (1) there are competing 
claims for the disputed work among rival groups of em-

ployees;
10 (2) a party has used proscribed means to en-
force its claim to th
e work in dispute;
11 and (3) the par-
ties have not agreed to a method for the voluntary ad-

justment of the dispute.
12  On this record, we find that 
this standard has not been met.  Specifically, we find, in 
agreement with LIUNA and amici BCTD and NACA, 
that all parties are bound to the Plan, which constitutes 
an agreed-upon method for the voluntary adjustment of 

the dispute.
13  It is undisputed that Brand and LIUNA are parties to 
the NCA and, therefore, are 
bound to the plan.  We find 
that Regional Carpenters also is bound to the Plan, both 
because it is a party to the NCA and also because it is 
signatory to a participation agreement with the BCTD 

and the Washington State Building and Construction 
Trades Council.  As indicated above, both of these 
agreements require that jurisdictional disputes be re-

solved through use of the plan. 
1. Regional Carpenters is bound by the NCA 
As set forth in its preamble, the NCA applies to the na-
tional and international unions that sign it ﬁand those local 
unions affiliated with such National and International Un-
ions who accept the terms of this Agreement by virtue of 

accepting the benefits of the Agreement on specific pro-
jects covered by the Agreement and/or by referring em-
ployees to work on such projects.ﬂ  Regional Carpenters 
meets the definition of entities to which the NCA applies.  
Its parent union, the UBC, is a signatory to the NCA.  Ad-

ditionally, Regional Carpente
rs accepted the benefits of 
                                                          
 10  Carpenters Local 275 (Lymo Construction Co.),
 334 NLRB 422, 
423 (2001). 
11  See, e.g., 
Electrical Workers Local 3 (Slattery Skanska, Inc.),
 342 
NLRB 173, 174 (2004). 
12  Operating Engineers Local 150 (R&D Thiel),
 345 NLRB 1137, 
1139 (2005). 
13 Operating Engineers Local 139 (Allied Construction),
 293 NLRB 
604, 605Œ606 (1989) (Plan found to be agreed-upon method for the 
voluntary adjustment of dispute). 
 Although Regional Carpenters con-
tends that there was no ﬁactual adju
stmentﬂ of the dispute, it is not 
necessary for there to be an actual 
adjustment.  Rather, Sec. 10(k) re-
quires only a showing that there exists a method of voluntary adjust-

ment of the dispute.  
Plumbers Local 447 (Capitol Air Conditioning)
, 224 NLRB 985, 988Œ989 (1976). 
In view of our finding that the standard has not been met because all 
parties are bound to an agreed-upon method for the voluntary adjust-
ment of the dispute, we need not 
address the other elements of the 
standard. 
 CARPENTERS PACIFIC NORTH
WEST REGIONAL COUNCIL 
(BRAND ENERGY SERVICES
) 277
the NCA on the REC Project and referred employees to 
work on it.  Brand General Manager Lyons testified that 
Brand obtained additional carpenters when needed on the 
REC Project by requesting Regional Carpenters to dis-

patch them.  Further, employees represented by Regional 
Carpenters were employed by two other contractors on the 
REC ProjectŠGarco Construction and Harder Mechani-

calŠthat made payments to Regional Carpenters™ benefit 
funds on their behalf.  Representatives of both companies 
testified that the work they performed on the REC Project 

was done under the NCA.  Thus, Regional Carpenters 
accepted the benefits of the 
NCA through the benefit fund 
contributions generated by 
its represented employees 
working on that project.  
We further find that Regional Carpenters is encom-
passed within the term ﬁlocal unionsﬂ as used in the 
above-quoted NCA preamble language.  The NCA, like 
all project labor agreements, is designed to standardize 

and make uniform the terms and conditions under which 
entire projects will be carried out.  The NCA itself, in 
ﬁArticle 1, Purpose,ﬂ states that ﬁ[i]t is also the intent of 

the parties to set out standard working conditions for the 
efficient prosecution of said construction work.ﬂ  This 
purpose was explicated by the BCTD™s director of field 

services, William Koczorowski, who is administrator of 
the NCA and other national agreements and a member of 
the Steamfitters Union, which is not involved in this dis-

pute.  He testified as follows: 
 A National Agreement standardizes the working condi-

tions for all the crafts that are working on the project, 
such as starting times, quitting times, no-strike provi-
sions.  It makes the process rather than a National con-
tract[or] . . . having to deal with 15 Local Unions, he 
deals under this one agreement and it standardizes all 

their collective bargaining agreements into this.  
 Consequently, given that uniformity of working conditions 

is the goal of project labor agreements, it is highly implausi-
ble that the NCA™s drafters and signatories intended that its 
provisions would apply to international unions and their 

local affiliates on a project but not to intermediate union 
entities working on the same project.  Such patchwork cov-
erage would permit nonuniform project working conditions 

and, thus, defeat the purpose of such agreements.
14  Indeed, 
Koczorowski further testified: 
                                                           
 14 See 
Local 292, Sheet Metal Workers (Gallagher-Kaiser Corp.)
, 264 NLRB 424, 429Œ430 (1982) (project agreement, by its very nature, 
was applicable to entire project; contention that it bound only parties 

who signed the same contract reject
ed, because such 
an interpretation 
would result in the agreement governing only a small portion of the 
project work). 
I™ve been administrating this agreement since 1996, 
and . . . [i]t™s always been understood that a Local Un-
ion, whatever you want to call them, a lodge, a District 
Council are bound by the same terms and conditions by 

virtue of the General President™s signature. 
 In addition, the JAC, in its 
written interpretation, found 
unanimously that the NCA ﬁbinds not only the signatory 
International Union(s) and their respective local unions 
but also any and all other subordinate or intermediate 

bodies/organizations of the signatory International Un-
ion(s) regardless of the nomenclature used by said Inter-
national Union(s).ﬂ  The JAC 
is the body authorized by 
the NCA itself to resolve disputes over the NCA™s intent.  
We find no basis for disregarding the JAC™s instructive 

ruling.   
Further, the NCA is not silent about regional entities.  
Rather, in Section 3-3, it provides that the NCA super-

sedes ﬁregional/areaﬂ agreements, as well as others, 
unless specifically incorporated
 in the NCA.  The NCA, 
therefore, must be presumed
 to cover and apply to re-
gional union entities that make such agreements.   
Blake Construction Co. v. Laborers International Un-
ion of North America
, 511 F.2d 324 (D.C. Cir. 1975), 
lends support to finding that a project labor agreement 
applies to all union entities engaged in the covered pro-
ject.  In that case, the cour
t found that an earlier version 
of the NCA applied to Laborers™ District Council of 
Washington, D.C. and Vicinity and Local Union 74, even 
though the council and local
, while named in the agree-
ment, were not signatories to
 the agreement.  The court 
stated:   It would be anomalous to permit local units to enjoy the 
benefits of bargaining agreements and yet to rid them-

selves of the duties concomitantly imposed simply be-
cause the agreements are signed only by the parent un-
ions.   
 . . .  
[T]he contract is obviously intended to cover relation-
ships other than those between its signers.  And it is 

manifestly unreasonable to assume that Blake or any 
other employer contemplated a collective-bargaining 
agreement that did not mutually obligate parties with 

whom Blake would be dealing directly to abide by its 
terms.
15   Accordingly, we agree with 
the JAC that, in using the 
term ﬁlocal unions,ﬂ the NCA intended to cover all union 
entities subordinate to national and international unions, 

                                                          
 15 511 F.2d at 329, 330 (footnotes omitted). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 278 
rather than including some subordinate bodies and ex-
cluding others. 
Regional Carpenters contends that the UBC could not 
bind it to the NCA because the UBC is not its agent.  

However, Regional Carpenters™ Assistant Executive Sec-
retary Cass Prindle testified that the UBC is a superior 
body to Regional Carpenters.  This fact is reflected in 

Regional Carpenters™ bylaws, as they recognize the supe-
rior authority of the UBC to sign agreements.  The by-
laws provide that Regional Carpenters ﬁshall have the 

exclusive power and authority to negotiate, ratify, and 
execute Collective Bargaining Agreements for and on 
behalf of its affiliated Local Unions 
except to the extent 
the International Union exercises its jurisdiction or au-
thority.
ﬂ16  Accordingly, Regional Carpenters™ argument 
that the UBC could not bind it to the NCA lacks merit.
17  Regional Carpenters™ contention that finding it bound 
to the NCA would subject Brand to two potentially con-

flicting jurisdictional dispute resolution procedures also 
lacks merit.  As noted above, the NCA supersedes re-
gional and other agreements 
that are not specifically in-
corporated in the NCA.  Additionally, the Scaffolding 
and Shoring Agreement, through its inferiority clause, 
specifically yields to conf
licting project labor agree-
ments.  This case differs, then, from those that Regional 
Carpenters cites in which the Board found that there was 
no determinative private di
spute resolution mechanism.
18  In each of those cases, an employer was bound to two 
contracts, which provided varying methods for resolving 
jurisdictional disputes.  In the present case, the NCA and 

the Scaffolding and Shoring Agreement do not conflict 
but, rather, are in agreemen
t that the NCA™s provisions 
prevail.  Accordingly, Brand could not be subject to the 
jurisdictional dispute resolution procedures of both the 
NCA and the Scaffolding and Shoring Agreement.   

                                                          
 16 Regional Carpenters bylaws and 
trade rules, sec. 18 (emphasis 
added). 
17 In support of its contention, Regional Carpenters relies on 
Whisper 
Soft Mills, Inc. v. NLRB
, 754 F.2d 1381 (9th Cir. 1984).  That decision, 
however, unlike the present case, di
d not concern whether an interna-
tional union acted as the agent of its subordinate regional council.  

Rather, that case presented the opposite question: whether the regional 
council acted as an agent of its parent international union.  There, as 
only the international was certified 
as the bargaining representative of 
the unit, the court found that the employer had no duty to bargain with 
the regional council.  Likewise, in 
Shimman v. Frank
, 625 F.2d 80, 97 
(6th Cir. 1980), the court found an international union not liable for the 

acts of its local, stating ﬁ[t]he acts of the local–cannot automatically 
be imputed to the International.ﬂ 
 Other agency cases that Regional 
Carpenters cited are similarly nondispositive. 
18 Operating Engineers Local 14Œ14B (Island Lathing),
 325 NLRB 
370 (1998); 
Operating Engineers Local 318 (Kenneth E. Foeste Ma-
sonry), 322 NLRB 709 (1996
); Operating Engineers Local 150 (Austin 
Co.), 296 NLRB 938 (1989).  
2. Regional Carpenters is bound by the 
 participation agreement 
Even apart from the NCA, Regional Carpenters is 
bound independently to the plan by having entered into 

the participation agreement.
19  As noted above, the par-
ticipation agreement requires that the Plan be used to 
resolve jurisdictional disputes ﬁbetween the affiliates of 

the Department, their affiliated subordinate bodies and 
the Local Union and its subordinate bodies.ﬂ   
Although Regional Carpenters signed the participation 
agreement, it contends that 
only its member locals, and 
not Regional Carpenters itself, are bound by the agree-
ment because the ﬁpartiesﬂ 
provision in the agreement 
identifies it as the ﬁPacific 
Northwest Regional Council 
of Carpenters on behalf of its Washington State Locals 

(‚Local Union™),ﬂ and the agreement refers several times 
to ﬁthe Local Union.ﬂ  We find this argument unpersua-
sive.  Regional Carpenters is composed of the UBC lo-

cals of five states, while the participation agreement is an 
agreement with only the Washington State Building and 
Construction Trades Council.  Consequently, the phrase 

ﬁon behalf of its Washington State Localsﬂ more likely 
signifies that the agreemen
t extends only to Regional 
Carpenters™ locals within the State of Washington, rather 

than that Regional Carpenters itself is not a party to the 
agreement.   
Additionally, the agreement is entitled ﬁParticipation 
Agreement between the Building and Construction 
Trades Department, AFLŒCIO, Washington State Build-
ing & Construction Trades Council, AFLŒCIO, and Pa-

cific Northwest Regional Council of Carpentersﬂ without 
any additional ﬁon behalf of localsﬂ language.  Similarly, 
the participation charter, wh
ich is incorporated in the 
participation agreement, pr
ovides, without mention of 
local unions, that the ﬁPacifi
c Northwest Regional Coun-
cil of Carpenters shall have such rights and privileges as 
established by the Participation Agreement.ﬂ 
Although the participation agreement refers several 
times to ﬁthe Local Union,ﬂ BCTD Field Services Direc-
tor Koczorowski testified that the participation agree-
ment is a boilerplate document used mainly for local 

unions.  The term ﬁLocal Un
ionﬂ within the document 
undoubtedly is part of the boilerplate language.  In the 
participation agreement signed
 by Regional Carpenters, 
it is apparent from the contex
t that the term ﬁLocal Un-
ionﬂ refers to Regional Carpenters.  For example, the 
participation agreement provi
des that the ﬁLocal Un-
ion™sﬂ right to participate in the affairs of the Washington 
                                                          
 19 Because Regional Carpenters signe
d the participation agreement, 
there is no issue regarding the UBC acting as Regional Carpenters™ 
agent with respect to the 
participation agreement. 
 CARPENTERS PACIFIC NORTH
WEST REGIONAL COUNCIL 
(BRAND ENERGY SERVICES
) 279
State Building and Construction Trades Council is ﬁcon-
tingent on the Local Union paying to the Washington 
State Building and Construction Trades Council a feeﬂ 
equivalent to the per capita tax.  Regional Carpenters™ 

Assistant Executive Secretary Prindle acknowledged that 
Regional Carpenters pays affiliation fees to the Washing-
ton State Building and Construction Trades Council.  

Indeed, Regional Carpenters is the ﬁlargest per capita 
paying groupﬂ in the Washington State Building and 
Construction Trades Council, 
according to the uncontro-
verted testimony of Mark Reavis.
20  Regional Carpenters 
could not become affiliated with and pay fees to the 
Washington State Building and Construction Trades 
Council were it not for the participation agreement and 
participation charter, according to Reavis™ and Koc-

zorowski™s uncontroverted testimony.   
We therefore find that, in signing the participation 
agreement, Regional Carpente
rs was not merely acting as 
an agent for its locals, but rather obtained its own rights 
                                                          
 20 Reavis, a local LIUNA officer, is 
also a delegate to the Washing-
ton State Building and Construction Trades Council and a state AFLŒ
CIO vice president. 
and incurred its own obligations under that agreement.  
Accordingly, as a party to 
the participation agreement, 
Regional Carpenters is bound to the Agreement™s re-
quirement that the plan be used to resolve jurisdictional 

disputes.
21 In sum, we find that Regional Carpenters is bound to 
the plan both through the NCA and through the participa-

tion agreement and that LIUNA and Brand are indisputa-
bly bound to the Plan through the NCA.  Accordingly, 
because all parties are bou
nd to submit jurisdictional 
disputes to the plan, which constitutes an agreed-upon 
method for the voluntary adjustment of the dispute, we 
shall quash the no
tice of hearing. 
ORDER The notice of hearing issued
 in this proceeding is 
quashed. 
  
                                                          
 21 Cf. 
Operating Engineers Local 139 (Allied Construction),
 293 
NLRB 604, 606 fn. 6 (1989) (where em
ployer association was signa-
tory and named as a party to a contract, Board rejected association™s 

contention that it was not bound by the contract because it negotiated 
the contract only on behalf of an individual employer). 
 